DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Supplemental Action
The present action is a corrected Notice of Allowance because the previous Notice of Allowance lacked a mention of Priority.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).
The receipt by the Office of the certified copy of the foreign priority documents are confirmed. All relevant certified copies of foreign priority papers can be found in 13/321,447 and 12/469,309 to which the present application claims priority.

Allowable Subject Matter
Claims 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The examiner made Double Patenting rejections on the basis of US Patents 9396423; 10885414; 9710743; 9384435; 9317794; 10572785; 10417543; 10089566; 10049314; and 10789520.


There being no remaining rejections, all claims are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL A HESS whose telephone number is (571)272-2392. The examiner can normally be reached Monday through Friday, from 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to telephone the examiner.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on (571)272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/DANIEL A HESS/Primary Examiner, Art Unit 2876